DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/25/2017. It is noted, however, that applicant has not filed a certified copy of the 201710378198.0 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because figure 2 in the drawings show three blocks with just numbers and no writing to identify the blocks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claims 1 and 6 use the acronym IoT in the claims without expanding IoT.  The acronyms must be expanded at least once when first being used in the claim sets.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal 
The specification does not define the scope of a “computer readable medium” and is therefore non-limiting.  In the broadest reasonable interpretation of the claim, there is a possibility that the computer readable medium can include a transitory signal, which is non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6-9, 11-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarabia et al. (USPN 10,756,924).
Regarding claim 1, Sarabia teaches a data transmission method, comprising: acquiring, via a data receiving device, information about a target protocol adopted by a target IoT device connected to a target input port, the target input port being one input port of the data receiving device [Col. 11, line 52 – Col. 12, line 7, determines target protocol based on the control information where the data is received through interface module which is the input port]; determining, via the data receiving device, a corresponding target protocol in a plurality of protocols, according to the information about the target protocol acquired [Col. 11, line 52 – Col. 12, line 7, determines target protocol information]; and decapsulating, via the data receiving device, a first data packet received through the target input port according to the corresponding target protocol determined, to obtain data, the first data packet being sent by the target IoT device [Co1. 11, lines 24-44 and  Col. 11, line 52 - Col. 12, line 7, decodes packet to obtain data and control information from the packet].
Regarding claims 2 and 7, Sarabia teaches acquiring a connection model, via the data receiving device, wherein the connection model containing the information about the protocol 
Regarding claims 3, 8, 13 and 16, Sarabia teaches determining, via the data receiving device, a target protocol model in preset protocol models of the plurality of protocols, according to the information about the target protocol acquired, wherein a preset protocol model of each protocol is a template generating the protocol, and instantiating, via the data receiving device, the target protocol model determined, to obtain the target protocol [Col. 11, line 52 – Col. 12, the protocol is determined using look-up table which can serve as a template for determining protocol].
Regarding claims 4 and 9, Sarabia teaches after the data receiving device obtains the data, the method further comprises: encapsulating the data, via the data receiving device, according to the protocol used by a serving device, to obtain a second data packet, and sending the second data packet, via the data receiving device, to the serving device [Fig. 6, 614-618].
Regarding claim 6, Sarabia teaches a data receiving device, comprising: a data acquisition module, to acquire information 
Regarding claims 11 and 19, Sarabia teaches a  data receiving device comprising: at least one memory [Col. 12, line 57 – Col. 13, line 2]; at least one processor [Col. 12, line 57 – Col. 13, line 2]; and at least one port, wherein, the at least one memory configured to store at least one computer program, the at least one port is used configured to send and receive data, and the at least one processor is configured to execute 
Regarding claim 12, Sarabia teaches a computer-readable medium, storing computer instructions executable by a processor to perform the method of claim 1 upon the computer instructions being executed by the processor [Col. 12, line 57 – Col. 13, line 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarabia et al. (USPN 10,756,924) in view of Sharma et al. (USPN 10,567,310).
Regarding claims 5, 10, 14, 15, 17 and 18, Sarabia teaches a method and a device as discussed in rejection of claims 1-3 and 6-8.
is one of TCP/IP, OPC protocol, OPCUA protocol, S7 protocol and Modbus protocol.
Sharma teaches the target protocol is one of TCP/IP protocol [Col. 2, lines 22-35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use TCP/IP protocol so that the devices can exchange data packets amongst one another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Britt (USPN 10,861,002) teaches an IoT device is embedded within a credit card, where the IoT device comprises a battery and a secure communication module to communicate with the IoT hubs.  An IoT service receives location data related to the IoT hubs to which the IoT device is connected, where the location data is usable to determine the stores within stores visited by a user.
Kudaraya (USPN 10,447,665) teaches applying public keys to an internet of things (IoT) device as a public key, where the IoT device is configured to be used by a user.  A private key and two public keys are given 
Aiuto (USPN 10,405,150) teaches an advertising control logic for transmitting first advertising beacons to internet of things (IoT) hubs indicating that an IoT device is connectable.  The IoT hubs connect with the IoT device to provide commands and data to the IoT device.  The IoT establishes a connection with the IoT hub of the IoT hubs to receive commands and data from the IoT hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464